Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai et al. (PGPub 2017/0016526) in view of Aiba (USPN 4,412,597).
Regarding claims 1 and 15, Watarai teaches an e-bike (an electric motor and pedal propelled bicycle) comprising: a frame assembly (bracket 100 is part of the bicycle frame; see para [0076], lines 1-3); a first wheel coupled to the frame assembly and supporting the frame assembly; a second wheel coupled to the frame assembly and supporting the frame assembly (by definition, a “bicycle” includes a two wheels); a motor assembly 10; a first motor fastener 32 securing the motor assembly to the frame assembly; and a second motor fastener 32 securing the motor assembly to the frame assembly (see Figure 1, pairs of fasteners 32 are axially aligned); wherein the first motor fastener is spaced entirely from the second motor fastener by a gap along an axis (see Figures 1 and 27), and wherein the second motor fastener includes a drive feature (socket in the head of each bolt 32, shown in Figure 1).
Watarai lacks a fastener arrangement such that when the first motor fastener is removed from the e-bike and the second motor fastener is securing the second frame mount to the second motor mount, the drive feature is accessible through a hollow interior of the motor assembly.  
Aiba shows a motorcycle having first motor mounting fastener (bolt fastener 244c, on the right side, as seen in Figure 16) and second motor mounting fastener (bolt 244c on the left side, as seen in Figure 16) that are arranged such that when the first fastener is removed, the second fastener is securing the second frame mount 252 to a second motor mount 40C and a drive feature on the second fastener (hexagonal head on bolt 244c) is accessible through a hollow interior.  This allows access to both fasteners from the first side of the vehicle.  The second fastener is not accessible from the second side (it cannot be removed from the second side and its head is not accessible from the second side).
It would have been obvious to one of ordinary skill in the art to arrange the motor mounting fasteners of Watarai so they are oriented in the same direction, in view of the teaching of Aiba, such that they are both accessible from the first side, in order to access both fasteners from the same side of the vehicle for the convenience of a mechanic during maintenance.
Regarding claim 2 and 8, in both references, the first motor fastener includes a first head and a first elongate body extending from the first head along the axis, wherein the second motor fastener includes a second head and a second elongate body extending from the second head along the axis, and wherein the first motor fastener and the second motor fastener are arranged along the same axis.  The combination arrangement positions the first elongate body axially between the first head and the second head, and the second head axially between the first elongate body and the second elongate body (as seen in Figure 16 of Aiba).  
Regarding claim 3, 9, and 15, the combination allows the first motor fastener to be accessible from a first side of the frame assembly, while the second motor fastener is not accessible from the first side of the frame assembly, and wherein the first motor fastener and the second motor fastener are arranged such that when the first motor fastener is removed from the e-bike the second motor fastener is configured to become accessible from the first side of the frame assembly.  
Regarding claims 4-7, 11-14, and 17-20, in Watarai, the first motor fastener includes a first external thread forming a drive feature in the head of the first fastener and the motor assembly includes a first internal thread engaged with the first external thread.  The second motor fastener includes a second external thread and the motor assembly includes a second internal thread, in the head of the second fastener, engaged with the second external thread.  
Regarding claims 10 and 16, Watarai teaches a motor assembly 10 coupled to the frame assembly.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In Figure 3 of Ishida, fasteners 25 and 37 are aligned and oriented in the same direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/amb/